Name: Commission Regulation (EEC) No 3832/92 of 28 December 1992 abolishing security for STM licences applicable from 1 January 1993 to deliveries into Spain of products other than fruit and vegetables
 Type: Regulation
 Subject Matter: trade policy;  Europe;  agricultural activity;  trade;  distributive trades
 Date Published: nan

 31 . 12. 92 No L 387/49Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3832/92 of 28 December 1992 abolishing security for STM licences applicable from 1 January 1993 to deliveries into Spain of products other than fruit and vegetables HAS ADOPTED THIS REGULATION : Article 1 STM licences for which applications are lodged from 1 January 1993 for deliveries to Spain are not subject to the following provisions :  Article 8 of Commission Regulation (EEC) No 3810/91 0 (beef),  Article 4 of Commission Regulation (EEC) No ^06/86 (3) (milk products). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3817/92 of 28 December 1992 (') laying down general rules for applying the supplementary trade mechanism to imports into Spain of products other than fruit and vegetables, and in particular Article 9 thereof, Whereas Article 1 paragraph 3 of the abovementioned Regulation provides that the issuing of STM licences is not compulsorily subject to the provision of a security ; that this possibility has been created with a view to facili ­ tate trade for the concerned products ; it is necessary to use this possibility stipulating that there is no need to constitute a security at the time of lodging and applica ­ tion for the STM licences concerned ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all Management Committees concerned, Article 2 This Regulation shall enter into force on 1 January 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 December 1992. For the Commission Ray MAC SHARRY Member of the Commission (') See page 12 of this Official Journal . (2) OJ No L 357, 28 . 12. 1991 , p. 53. 0 OJ No L 58 , 1 . 3. 1986, p . 28 .